Citation Nr: 0532524	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-22 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and J. L. B., Sr.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
December 1976.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, - which denied the veteran's claims for service 
connection for right and left knee disorders, i.e., a 
bilateral disability.  


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed a right or left knee 
disorder during or as a result of his service in the 
military.


CONCLUSION OF LAW

1.  The veteran's right knee disorder was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2005).

2.  The veteran's left knee disorder was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004). Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words." See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.

In the case at hand, the veteran was sent a VCAA letter in 
October 2002 explaining the type of evidence required to 
substantiate his claims for service connection.  The letter 
also indicated what evidence he was responsible for obtaining 
and what VA had done and would do in helping him obtain 
supporting evidence.  There was no specific mention, per se, 
of the "fourth element" discussed in Pelegrini II, but the 
letter nonetheless explained that he should identify and/or 
submit any supporting evidence.  And, in Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), the Court held that 
requesting additional evidence supportive of the claim rather 
than evidence that pertains to the claim does not have the 
natural effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists.   Furthermore, as also held in Mayfield, an error, 
whether procedural or substantive, is only prejudicial "when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'" (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984). The content of the VCAA notice therefore 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

Note also that the veteran was initially provided VCAA notice 
in October 2002 - prior to the RO's initial adjudication of 
his claims for service connection for bilateral knee 
disorders in December 2002.  So this complied with the 
requirement that notice must precede the initial RO 
adjudication.  The October 2002 VCAA notice also provided the 
veteran with ample opportunity to respond before his appeal 
was certified to the Board.  In addition, he was provided a 
hearing before the undersigned Veterans Law Judge (VLJ) 
of the Board, wherein the provisions of the VCAA were again 
reviewed.  And, he has not otherwise indicated he has any 
additional relevant evidence to submit or which needs to be 
obtained.  So under these circumstances, the Board finds that 
he was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA") (citing Pelegrini, 
18 Vet. App. at 122-24).  

Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

A veteran is entitled to service connection for disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In addition, service connection also 
is permissible for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain conditions such as arthritis 
are chronic, per se, and therefore will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he or she served, his or her military 
records, and all pertinent medical and lay evidence.  See 38 
U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

With regard to a claim based on aggravation, a veteran is 
considered to be in sound condition when examined, accepted, 
and enrolled for service, except as to defects, infirmities, 
or disorders noted at the time of his/her entrance into 
service, or where clear and unmistakable evidence (obvious or 
manifest) demonstrates that an injury or disease existed 
prior thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
Section 3.304(b) is therefore invalid and should not be 
followed.

VA's General Counsel went on to hold that, the provisions of 
38 C.F.R. § 3.306(b) providing that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. 
§ 1153, which provides that a preexisting injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.

The veteran's November 1972 Report of Medical History 
indicates that the veteran reported denied experiencing 
broken bones, bone or joint deformities, lameness, a 
"trick" or locked knee, and swollen or painful joints.  The 
contemporaneous Report of Medical Examination shows that the 
clinical evaluations of the veteran's lower extremities and 
musculoskeletal system were normal.

In September 1973, the veteran was interviewed regarding 
complaints of bilateral soreness of the knee joints.  At an 
evaluation, he reported that he had an "old football 
injury" and complained of pain in his knees upon prolonged 
standing and walking.  He denied problems with locking, 
"giving way," swelling, and decreased motion.  Upon 
examination, there was no evidence of edema or erythema, 
limitation of motion, ligament damage, or cartilage damage.  
There was no pain with palpation.  The impression was 
deferred, as there was no physical explanation for his 
symptoms.  An x-ray showed a density over the medial femur of 
the right knee, likely an artifact.  There was no evidence of 
osseous or soft tissue abnormalities, and his left knee was 
normal. 

An October 1973 orthopedic clinic consultation report states 
that the veteran complained of bilateral knee pain and 
numbness and tingling in his feet when standing for prolonged 
periods.  Physical examination showed a normal left knee and 
some right medial collateral ligament laxity.  The impression 
was medial collateral laxity of the right knee and chronic 
arthralgia of both knees.  At first, a temporary physical 
profile, restricting the veteran from prolonged standing or 
marching, was issued, but it was later made permanent.  At 
the time that the permanent physical profile was issued, the 
veteran was found to be able to perform his usual security 
police duties.

In October 1975, the veteran again complained of bilateral 
knee pain.  He reported a history of knee problems for "a 
good many years," a history of a lax medial collateral 
ligament, and an intermittent edema with a dull aching 
sensation of the knees.  Upon examination, the medial 
collateral ligaments had some laxity bilaterally, without 
point tenderness at the joint line.  There was some crepitus 
and discomfort upon manipulation of the knee caps.  Anterior 
and posterior drawer signs were negative.  The assessment was 
chondromalacia of the patellas and lax medial collateral 
ligaments, bilaterally.  

The veteran's August 1976 Report of Medical History indicates 
that the veteran  reported experiencing swollen or painful 
joint, leg cramps, and "trick" or locked knees.  The 
contemporaneous examination report states that clinical 
evaluations of the veteran's lower extremities and 
musculoskeletal system were normal.  A medical provider noted 
that the veteran had an occasional swollen and painful 
joints, and trick knees, which responded to treatment and 
which was not considered disabling.

Private medical records from H. L. Brilliant, M.D., dated in 
February 1999, October 2002, and December 2002 show that the 
veteran complained of increasing pain in both knees, 
beginning in September 1998, with a decrease in swelling from 
medication.  The veteran reported that he golfed, cut out 
walking, and worked as a detective for the previous 26 years.  
Following a physical examination and an x-ray of the knees, 
which showed early osteoarthritic changes, the diagnosis was 
osteoarthritis.  In October and December 2002, he received 
injections to the knees for his osteoarthritis.

Treatment records from K. W. Lackey, M.D., dated January 2003 
through February 2004, show that the veteran reported a 
history of arthritic problems of his knees.  Diagnoses 
included osteoarthritis.  A July 2003 treatment note 
indicates that the veteran's service medical records reviewed 
and "revealed the onset of symptoms while he was in the 
service," which have remained chronic and progressive.

A June 2003 letter from Dr. Brilliant states that the veteran 
was a retired police officer and that his service medical 
records were reviewed.  Dr. Brilliant reiterated the 
veteran's history of treatment in service, as described 
above, and noted that the veteran had signs of arthritis of 
the knee at a recent visit to his office.  Dr. Brilliant 
concluded that as "arthritis is common in middle-aged men," 
and "there was no fracture or major injuries to the knee, it 
is hard to say with reasonable certainty that the cause of 
his [present] arthritis . . . is related to any injuries from 
28 years ago."

A July 2003 letter from Dr. Lackey notes that the veteran 
reported using over-the-counter medications to treat himself 
for knee discomfort since his discharge from service.  Dr. 
Lackey also noted that he reviewed the veteran's service 
medical records.  Dr. Lackey concluded that the veteran had a 
chronic knee condition of a three-year duration at the time 
of his discharge from service, and that it was "certainly 
expected for this condition to have continued to have 
deteriorated over the past 26 years."

The veteran was afforded a VA examination in September 2003.  
According to the report, the veteran gave a history of 
bilateral knee pain during his military service and denied a 
history of injury while playing high school football.  He 
also denied a history of knee pain prior to his military 
service and knee injury during his service.  He also reported 
that he had recurrent episodes of knee pain relieved by over-
the-counter medications over the years, which had gradually 
become more frequent over the years.  He related that he had 
fluid aspirated from his knees, but no surgery, and denied a 
history of post-service knee injuries while working as a 
police officer.  The VA examiner reviewed the veteran's 
service medical records, and noted that the veteran's 
September 1973 records show a history of "an old football 
injury."   

Following a physical examination, and x-rays which showed 
mild bilateral osteoarthritis of the knees, the diagnosis was 
osteoarthritis.  The VA examiner concluded that "it 
appear[ed] unlikely that [the veteran had] a significant knee 
disability," as the veteran was able to work as a police 
officer until his recent retirement.  The VA examiner noted 
that he could not determine whether the veteran's knee 
disorder was related to his military service as it had been 
nearly 30 years since his service, and pointed out that the 
veteran's service medical records clearly demonstrated that 
he had knee symptoms prior to his entrance into the military.  
The VA examiner thus concluded that the subsequent 27 years 
since the veteran's discharge, during which time he worked as 
a police officer, was the period in which the veteran was at 
greatest risk for developing osteoarthritis.  The VA examiner 
further stated that, given the absence of specific injuries 
during either time period, the sheer length of time of his 
employment as a police officer rendered it "the more likely 
time period during which multiple minor injuries and 
subsequent osteoarthritis may have occurred."

VA medical records dated November 2003 through February 2004 
indicate that the veteran reported a history of bilateral 
knee pain and arthritis.  After being evaluated, the 
diagnosis was mild degenerative joint disease of the knees.  
The medical provider suggested that the veteran get shoes 
with good arch supports, as he had flat feet and his shoes 
lacked arch support, as well as regular exercise.  In January 
2004, the veteran reported a history of playing high school 
basketball and football.  He was encouraged to lose weight 
and exercise regularly, as he was obese.  The diagnosis was 
mild osteoarthritis of the knees and a right suprapatellar 
mass of extra-articular soft tissue, which was unlikely to be 
the cause of his knee pain.

VA medical records dated April 2004 to June 2004 indicate 
that the veteran complained of knee pain and effusion.  
Following an examination and an x-ray, the diagnosis was 
osteoarthritis, and he was urged to water exercise and lose 
weight.  A June 2004 MRI report shows that the veteran had a 
lipoma of the subcutaneous fat of the left knee, tears of the 
posterior horn of the left and right medial meniscus, a tear 
of the body of the medial meniscus of the right knee, 
bilateral secondary osteoarthritic changes, and an intra-
articular soft tissue mass of the right knee suggestive of a 
synovial cyst or ganglion.

VA medical records dated September 2004 through July 2005 
state that the veteran reported a 30-year history of knee 
pain.  Following an evaluation in September 2004, a right 
knee arthroscopy was recommended, which occurred in November 
2004.  The provider suggested that the surgery would 
alleviate some pain related to mechanical symptoms, such as 
limitation of motion, but the provider noted that most of the 
veteran's pains were likely related to his osteoarthritis.  
And, in February and July 2005, the veteran continued to 
complain of knee pain.

The veteran was afforded a hearing before the undersigned VLJ 
in August 2005.  According to the transcript, the veteran 
testified that his knee pain began in September 1973, while 
he served as a member of the Honor Guard, and that, in 
October 1973, he received a permanent physical profile for 
his knees and a transfer to a law enforcement position.  The 
veteran also testified that reported a history of knee 
problems at his discharge from service, but that they were 
not found to be disqualifying.  The veteran stated that, 
following his service, he worked as a police officer for 29 
years, as a detective and then a detective supervisor.  Mr. 
B, the veteran's friend, testified that he knew the veteran 
during his service and that the veteran complained of knee 
pain at that time.  

The Board finds that the preponderance of the evidence is 
against the claims for service connection for right and left 
knee disorders.  There is no persuasive medical nexus 
evidence of record indicating or otherwise suggesting the 
veteran's knee disorders were incurred or aggravated during 
his military service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  While the Board acknowledges that the 
veteran was treated during service for complaints of knee 
pain, the veteran's service medical records clearly indicated 
that the veteran reported a history of knee pain and injury 
prior to his military service.  This is probatively 
significant and given a lot of weight and credibility because 
this was at a time contemporaneous to the incident in 
question, when there was no incentive - financial or 
otherwise - to fabricate information for personal gain.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  
It stands to reason that, if he did not have a prior history 
of knee injury or pain, as he is now alleging, then he would 
not have mentioned this during his September 1973 
evaluations.  But he clearly did.  

Moreover, there currently is no persuasive medical nexus 
evidence of record indicating the veteran's bilateral knee 
disorders chronically worsened or increased in severity 
during or as a result of his service in the military.  See 
Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994) and Hunt v. 
Derwinski, 1 Vet. App. 292 (1991) (temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are insufficient to be considered aggravation in service 
unless the underlying condition, as contrasted to symptoms, 
is worsened).  In particular, the veteran's separation 
examination showed that his knees were normal, and that his 
chondromalacia and lax medial collateral ligaments were not 
considered disabling.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  Likewise, there is no 
objective evidence of continuity of symptomatology during 
the intervening years immediately following his discharge 
from service in December 1976 and his initial post-service 
complaints of knee pain many years later.  His knee disorders 
were not manifested or diagnosed within the one-year 
presumptive period following his discharge from service or 
even for many ensuing years.  Records show he did not 
initially report a post-service onset of knee pain until 
September 1998, nearly 22 years after his service in the 
military had ended.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  

Medical evidence attempting to support a claim for service 
connection must discuss generic relationships with a degree 
of certainty such that under the facts of a specific case 
there is at least a plausible causality based on objective 
facts rather than on unsubstantiated lay medical opinion.  
Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998).  While Dr. 
Lackey suggested the veteran's 1973 and 1975 treatment for 
knee pain was the onset of his current bilateral 
osteoarthritis of the knees, both Dr. Brilliant and the 
September 2003 VA examiner did not conclusively associate his 
current knee disorders to his military service - including 
to the treatment in question.  In fact, Dr. Brilliant 
concluded that the prevalence of arthritis in middle-aged men 
such as the veteran, and the amount of time between the 
veteran's in-service complaints and his post-service 
complaints, made it impossible to conclusively link his 
current arthritis to his service.  Similarly, the VA examiner 
found that the veteran's history of pre-service complaints, 
and the length of time between the veteran's discharge from 
service and the onset of his post-service complaints, made it 
more likely that the veteran's post-service experiences were 
the cause of his current osteoarthritis.  That said, the use 
of cautious language does not always express inconclusiveness 
in a doctor's opinion on etiology.  An etiological opinion 
must be viewed in its full context, and not characterized 
solely by the medical professional's choice of words.  See 
Lee v. Brown, 10 Vet. App. 336, 338 (1997).  Here, Dr. 
Brilliant's and the VA examiners language that essentially 
means that it is as likely as not the veteran's current 
bilateral knee disorders are not related to his military 
service.  As such, these opinions do not provide a basis 
for giving him the benefit of the doubt.  See, e.g., Perman 
v. Brown, 5 Vet. App. 237, 241 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

So, in short, the only evidence suggesting the veteran has 
right and left knee disorders related to his service in the 
military comes from him, personally.  And as a layman, he 
simply does not have the necessary medical training and/or 
expertise to determine the cause of these conditions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current condition at issue to that symptomatology.  Id.  
Because of this, the veteran's allegations, alone, have no 
probative value without medical evidence substantiating them.  
Hence, the most persuasive medical evidence of record 
indicates there is no etiological basis for linking his 
current bilateral knee disorders to his military service.  
See, e.g., Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  


ORDER


Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


